978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Irene ESCALANTE, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 91-1648.
United States Court of Appeals, District of Columbia Circuit.
Sept. 24, 1992.

Before HARRY T. EDWARDS, BUCKLEY and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion of intervenor Radio Representatives, Inc. to dismiss appeal, it is


2
ORDERED that the motion is granted and this appeal is hereby dismissed.   The Clerk is directed to transmit a certified copy of this order to appellee in lieu of a formal mandate.